Citation Nr: 1719503	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as secondary to service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In May 2012, November 2014, March 2016, the Board remanded the matter for additional evidentiary development.  Most recently, the claim was remanded in November 2016 for the Agency of Original Jurisdiction (AOJ) to obtain and addendum medical opinion.  Thereafter, the claim was to be readjudicated in a Supplemental Statement of the Case.  A review of the record shows that the AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that while the matter was in remand status, the Veteran has continued to pursue additional claims.  Although it appears that he recently perfected an appeal as to multiple issues in addition to the one listed on the cover page of this Remand, because the RO is continuing to pursue additional development, these issues have not yet been certified and are therefore not currently before the Board.  See e.g. RO letter of March 27, 2017.  


FINDINGS OF FACT

1.  The Veteran's bronchitis pre-existed military service and did not undergo an increase in disability during service and is not aggravated by a currently service-connected disability.  

2.  The competent and credible evidence of record shows that a respiratory condition other than bronchitis was not present during the Veteran's active military service or for many years after service, is not causally related to the Veteran's active service, and is not causally related to or aggravated by a currently service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In January 2009 letters issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran has not argued otherwise.  The Veteran's service treatment records are on file, as are all available and relevant post-service records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The Veteran was provided VA medical examinations in December 2014 and June 2016, with several etiological opinions being obtained, including in November 2016 and February 2017.  The Board finds that the examinations and opinions provide an adequate basis upon which to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the Veteran's representative's March 2017 correspondence indicating that the November 2016 and February 2017 VA medical opinions are inadequate as the examiner discussed only COPD and did not specifically discuss emphysema.  However, the Board observes that the record reflects that the terms COPD and emphysema have been used interchangeably, to discuss the same disability.  Indeed, the Veteran's representative has submitted evidence indicating COPD as "an umbrella term" for a grouping of respiratory conditions, including emphysema.  In sum, the VA opinions, in total, are adequate for the purposes of the instant matter adjudicated herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Notably, the Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2014).

Where a disability is noted upon entry into service, however, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service treatment records reveal that at the time of Veteran's June 1965 military pre-induction examination, it was noted that he had a partial nasal obstruction with 2nd degree bronchitis, with occasional P-2 profile.  In the accompanying Report of Medical History, the appellant confirmed having bronchitis and reported that he had a history of whooping cough, ear, nose, or throat trouble, chronic or frequent colds, and sinusitis.  

Subsequent service treatment records demonstrate treatment for respiratory symptoms.  Notably, in October 1965 the Veteran presented for treatment for a cough with slight shortness of breath.  Following evaluation, the physician diagnosed upper respiratory infection.  Additional records in October 1965 note continued treatment for a cough.  In January 1966 the Veteran requested treatment, in part, for recurrent colds and bronchitis.  The physician noted that the Veteran had a history of asthma with complaints of bronchitis.  An April 1966 record notes a diagnosis of infection, viral, unspecified of upper respiratory tract.  Thereafter, in November 1966, the Veteran sought treatment for an upper respiratory infection.  An April 1967 radiographic report indicated negative chest findings.  

At the time of the Veteran's May 1967 military separation examination, clinical evaluation of the lungs and chest was normal.  It was noted that he had a history of asthma with shortness of breath.  In the accompanying Report of Medical History, the appellant reported a history of chronic or frequent colds, asthma, and shortness of breath.  In the physician's summary, it was reported that the Veteran had asthma with shortness of breath with 1 year since the last occurrence.  Pain in chest was also documented.  The physician also indicated that the Veteran had had frequent colds since childhood.  

A December 1968 Certificate of Attending Physician confirms that the Veteran's respiratory problems antedated 1964 by a considerable number of years.  In this regard, the physician acknowledged that the appellant had been subject to respiratory infections since childhood.  He reported that results from an October 1967 bronchogram revealed a diagnosis of bronchorrhea and acute bronchitis.  The physician noted that the Veteran has had episodes of acute sinusitis and respiratory infections.  The episodes during 1964 and 1965 are only a continuation of the same condition.  

Post-service medical records demonstrate treatment for and diagnoses of bronchitis, emphysema, and chronic obstructive pulmonary disease (COPD).  

The Veteran underwent a VA respiratory examination in December 2014 at which time COPD and emphysema were diagnosed.  After a review of the evidence and evaluation of the Veteran, the examiner concluded that it is less likely than not that the Veteran had a preexisting respiratory disorder other than a sinus condition with associated bronchitis prior to service.  He noted that this indicates that with occasional sinus conditions the appellant would likely also develop bronchitis.  The examiner also opined that it is less likely than not that any respiratory condition increased in severity during the Veteran's service.

In support of his opinion, the examiner noted that records support poor and frequent attacks of sinusitis and bronchitis prior to active service.  The Veteran reported recurrent cases of sinusitis during active service and having a case of pneumonia during basic training.  The appellant stated that the case of pneumonia resolved and he was unaware of recurrent cases for pneumonia during active service or immediately thereafter.  The examiner confirmed that service treatment records support a case of pneumonia that resolved.  He also noted that the Veteran stated that significant problems with lungs developed approximately 15 years prior to the examination.  A history of smoking was also reported.  The examiner mentioned that a December 1968 compensation examination was silent for a respiratory disease.  Auscultation of the lungs was normal at that time.  Additionally, a December 1968 chest x-ray noted "lung fields are clear without evidence of active parenchyma infiltration."  He noted that more recent records support the appellant's struggles with emphysema and COPD.  The examiner opined that such conditions are commonly known to be caused by smoking.  He determined that the available evidence does not support the Veteran's claim of service connection for a respiratory disability.  

The Veteran was provided an additional VA examination in June 2016.  The examiner noted COPD and a history of recurrent acute bronchitis.  The examiner determined that it is less likely as not that the Veteran currently demonstrates an upper respiratory disorder that is due to or the result of his military service or otherwise associated with his service-connected GERD.  The examiner explained that the Veteran reported that he experienced heartburn but he did not describe any symptoms of reflux causing respiratory symptoms.  Rather, the examiner indicated that the Veteran's COPD is likely the result of his past history of smoking.  Although the Veteran has recurrent episodes of acute bronchitis, which is typically an inflammatory infectious process, there is no evidence to support that the Veteran's recurrent acute bronchitis or COPD had its onset during active military service, or are the result of any specific exposure that he may have encountered during his time in military service.  In so finding, the examiner noted that there is no evidence of COPD during military service or within one year of the appellant's release from active service.  Furthermore, there is no evidence that the Veteran's GERD has resulted in any COPD.   

In a July 2016 addendum opinion, the examiner who conducted the June 2016 VA examination reiterated that there is no evidence to support that the Veteran has any claimed upper respiratory condition that has been aggravated by his service-connected GERD.  

A medical opinion was obtained in November 2016.  The examiner indicated that he had reviewed the internet article provided by the Veteran regarding mercury exposure.  The examiner noted that the article is not an article from a peer review medical journal nor is it an abstract from any study regarding any effects from mercury exposure or toxicity.  It is, rather, a website link with a list of 50 separate illnesses and ailments that may be caused by mercury exposure.  The examiner indicated that that none of the 50 listed conditions corresponded with any respiratory condition that is currently present in the Veteran.  The examiner further noted that the Veteran currently has COPD, which is most likely secondary to his smoking history and the mostly likely etiology of the condition.  He determined that there is no evidence to support that the Veteran's respiratory condition, to include COPD is due to mercury exposure of which there is no documentation of the extent or duration of the exposure, if any mercury exposure occurred.  He concluded that that there is no evidence that the Veteran has any other respiratory conditions currently that would correspond with any of the disease listed as conditions related to mercury exposure.  

In a February 2017 addendum opinion, the examiner who provided the November 2016 opinion noted that the Veteran reported being diagnosed with COPD in 2006, although he may have had symptoms for up to 20 years prior to that.  His dates of military service are from 1965 to 1967.  The appellant's claimed mercury exposure was, therefore, prior to his onset and diagnosis of COPD.  As such, there is no baseline manifestation of his claimed COPD prior to military service/claimed mercury exposure.  The examiner stated that, therefore, he could find no evidence that the Veteran's COPD was aggravated beyond normal progression by the mercury exposure as a dental assistant in military service.  

In March 2017, the Veteran's representative provided an internet article regarding the causes of COPD and emphysema, which suggest that the conditions may be caused by a number of factors, to include smoking and exposure.  

Analysis

The Veteran asserts that service connection for a respiratory condition is warranted.  During the course of this appeal, he and his attorney have advanced different theories of entitlement, requiring additional development.  He initially contended that his current respiratory condition was incurred in or aggravated by military service, particularly as a result of exposure to mercury vapors.  More recently, the Veteran has contended that his current respiratory condition is causally related to or aggravated by his service-connected GERD. 

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory disability.  

As delineated above, the Veteran was noted to have bronchitis at the time of his service enlistment medical examination.  No other respiratory disability was noted, to include emphysema and COPD.  Absent a notation at the time of his service enlistment medical examination, presumption of sound condition attaches with respect to those latter conditions.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Crowe v. Brown, 7 Vet. App. 238, 247 (1994); Quirin v. Shinseki, 23 Vet. App. 390, 396 (2009) ("[T]he only prerequisite for the application of the presumption of soundness is that the veteran's entry examination be clear of any noted diseases or disabilities.").

Because bronchitis was noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bronchitis, which pre-existed military service, worsened during military service, therefore the presumption of aggravation does not apply.  As set forth above, the Veteran's service treatment records demonstrate that he was treated for a number of respiratory conditions during service.  However, at separation from military service, the Veteran's lungs and chest were normal.  The examining physician noted a history of asthma with shortness of breath, but indicated that it had been a year since the last occurrence.  Moreover, post-service treatment records do not suggest that the Veteran's bronchitis was aggravated by military service.  Notably, in the December 1968 Certificate of Attending Physician, the doctor indicated that the Veteran's respiratory episodes during 1964 and 1965 were only a continuation of the condition.  There was no finding of aggravation.  Further, the December 2014 VA examiner opined that it is less likely than not that any respiratory condition increased in severity during the Veteran's service.  That opinion was provided following examination of the Veteran and review of the claims file, and included an adequate rationale consistent with the evidence of record.  Such opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no equivalent medical opinion to the contrary.  

The Board also finds that the preponderance of the evidence is against the claim of service connection for respiratory disability that did not pre-exist military service.  In this regard, the Board finds that the most probative evidence establishes that the Veteran's COPD and emphysema did not manifest during active service and are not otherwise related to such service, to include exposure to mercury.  Although service treatment records show treatment for upper respiratory infections and coughing during service, there is no indication that such symptoms are related to a currently diagnosed respiratory disability.  The Board observes that during the December 2014 VA examination, the Veteran reported that significant problems with his lungs began 15 years prior to the examination, making the onset of such symptoms in approximately 1999, more than 30 years after separation from military service.  Further, the examiner who provided the June 2016 VA medical opinion determined that there is evidence to support that the Veteran's respiratory disability had its onset during military service.

There is also no indication that the Veteran's respiratory disability is related to any incident during service, to include exposure to mercury.  The Board notes that the December 2014, June 2016, and November 2016 VA examiners considered the record and opined that the conditions are more likely due to the Veteran's history of smoking.  Moreover, the June 2016 and November 2016 VA examiners concluded that the conditions were not related to mercury or any specific exposures during military service.  The Veteran has provided no specific medical opinion to contradict such findings.  In light of the foregoing, the Board finds that a respiratory condition did not manifest during a period of active service and is not otherwise related to such service.  Therefore, direct service connection is not warranted.

The Board has considered the Veteran's contention that his respiratory disability is secondary to his service-connected GERD.  However, the record on appeal contains June 2016 and July 2016 VA medical opinions, in which the examiner concluded that there is no evidence that the Veteran's GERD resulted in or aggravated any respiratory disability.  The Board notes that the other clinical evidence of record does not suggest that the Veteran's current respiratory disability is causally related to his service-connected GERD.

The Board observes that the Veteran's representative provided articles regarding COPD and emphysema to support the service connection claim.  The articles, however, do not specifically address the Veteran's situation nor provide a basis for a medical opinion of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical articles or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Thus, the articles are assigned limited probative weight, particularly when weighed against the highly probative medical opinions discussed above.

The Board also acknowledges the Veteran's assertion that his respiratory disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the diagnosed respiratory conditions is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The conditions involve a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed respiratory disabilities is a medical question requiring medical training, expertise and experience.  Questions of competency notwithstanding, the Board assigns far more probative weight to the medical opinions discussed above, as they were based on a review of the clinical evidence of record as well as the Veteran's reported medical history and current medical knowledge.  

After reviewing all the evidence or record, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a respiratory disability, to include as secondary to service-connected gastroesophageal reflux disease (GERD), is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


